DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 39-40, drawn to a compound of formula 
    PNG
    media_image1.png
    104
    238
    media_image1.png
    Greyscale
and a compound of formula 
    PNG
    media_image2.png
    104
    322
    media_image2.png
    Greyscale
, respectively, classified in
C07D 491/052.

II. Claims 41-42, drawn to a method for making formula 
    PNG
    media_image2.png
    104
    322
    media_image2.png
    Greyscale
using 
    PNG
    media_image1.png
    104
    238
    media_image1.png
    Greyscale
, classified in C07D 491/052.

III. Claims 43, drawn to a method for making formula 
    PNG
    media_image1.png
    104
    238
    media_image1.png
    Greyscale
 using
    PNG
    media_image3.png
    99
    304
    media_image3.png
    Greyscale
, classified in C07D 491/052.

IV. Claims 44, drawn to a method for making formula 
    PNG
    media_image3.png
    99
    304
    media_image3.png
    Greyscale
using 
    PNG
    media_image4.png
    100
    236
    media_image4.png
    Greyscale
, classified in C07D 491/052.

V. Claims 45-46, drawn to a method for making formula 
    PNG
    media_image2.png
    104
    322
    media_image2.png
    Greyscale
using 
    PNG
    media_image5.png
    108
    275
    media_image5.png
    Greyscale
and
    PNG
    media_image6.png
    109
    314
    media_image6.png
    Greyscale
, classified in C07D 491/052.

VI. Claims 47-48, drawn to a method for making formula 
    PNG
    media_image2.png
    104
    322
    media_image2.png
    Greyscale
using 
    PNG
    media_image7.png
    102
    269
    media_image7.png
    Greyscale
, classified in C07D 491/052.

VII. Claims 49, drawn to a method for making formula 
    PNG
    media_image8.png
    179
    551
    media_image8.png
    Greyscale
using 
    PNG
    media_image9.png
    112
    422
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    171
    159
    media_image10.png
    Greyscale
, classified in C07D 491/052.
VIII. Claims 50, drawn to a method for making formula 
    PNG
    media_image11.png
    223
    565
    media_image11.png
    Greyscale
using 
    PNG
    media_image12.png
    148
    447
    media_image12.png
    Greyscale
 and 
    PNG
    media_image10.png
    171
    159
    media_image10.png
    Greyscale
, classified in C07D 491/052.

IX. Claims 51-53, drawn to a method for making formula 
    PNG
    media_image13.png
    233
    429
    media_image13.png
    Greyscale
using 
    PNG
    media_image8.png
    179
    551
    media_image8.png
    Greyscale
, classified in C07D 491/052.

X. Claims 54-56, drawn to a method for making formula 
    PNG
    media_image14.png
    227
    479
    media_image14.png
    Greyscale
using 
    PNG
    media_image11.png
    223
    565
    media_image11.png
    Greyscale
, classified in C07D 491/052.

XI. Claims 57-58, drawn to a method for making formula 
    PNG
    media_image15.png
    139
    402
    media_image15.png
    Greyscale
using 
    PNG
    media_image16.png
    149
    406
    media_image16.png
    Greyscale
, classified in C07D 491/052.

XII. Claims 59, drawn to a method for making formula 
    PNG
    media_image17.png
    201
    488
    media_image17.png
    Greyscale
using 
    PNG
    media_image15.png
    139
    402
    media_image15.png
    Greyscale
and 
    PNG
    media_image18.png
    116
    165
    media_image18.png
    Greyscale
, classified in C07D 491/052.

XIII. Claims 60, drawn to a method for making formula 
    PNG
    media_image17.png
    201
    488
    media_image17.png
    Greyscale
using 
    PNG
    media_image19.png
    149
    444
    media_image19.png
    Greyscale
and 
    PNG
    media_image18.png
    116
    165
    media_image18.png
    Greyscale
, classified in C07D 491/052.

The inventions are independent or distinct, each from the other because:
Inventions I are related to Inventions II, III and V-VI as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Invention I can be made by either one of the methods of making in Inventions II, III and V-VI.
Inventions I are related to Inventions IV, VII-XIII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the processes of making result in products other than the product of Invention I. 
Inventions III-XIII  are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed function and design as claimed.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventor
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629